Citation Nr: 1217905	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-06 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether severance of entitlement to service connection for diabetes mellitus, type II, was proper.

(The issues of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for major depressive disorder, to include as secondary to the Veteran's service-connected disabilities and, if so, whether service connection is warranted will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1979, and from July 1982 to December 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Service connection for diabetes mellitus, type II, was severed effective July 1, 2005, in the April 2005 rating decision.  Jurisdiction of this appeal has since been transferred to the RO in North Little Rock, Arkansas.

In August 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

In December 2008, the Board deferred the issue of whether severance of entitlement to service connection for diabetes mellitus, type II, was proper.  In this regard, the Board notes that, following the decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), the Board stayed certain claims which theorized entitlement to service connection based on herbicide exposure that were filed by personnel who served in the territorial waters, but not on the land mass, of the Republic of Vietnam.  See Chairman's Memorandum No. 01-06-24.  The Hass decision interpreted pertinent VA regulations as allowing for a presumption of exposure to herbicides to Veterans that served on vessels offshore from Vietnam, whether or not they ever set foot in the Republic of Vietnam.  Thus, there would be entitlement to presumptive service connection for specific disabilities, to include certain cancers and diabetes mellitus, for such Veterans.  This interpretation was contrary to VA's prior interpretation that presumption of exposure was afforded only to those that had service that required them to set foot in country.

The decision was appealed to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit issued an opinion that reversed the decision of the United States Court of Appeals for Veterans Claims (Court) on May 8, 2008.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  In January 2009, the United States Supreme Court denied a petition for further review.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Subsequently, the Secretary lifted the stay on affected cases.  As such, the Board proceeded with the adjudication of this claim in July 2010.

In July 2010, the Board remanded the issue of whether severance of entitlement to service connection for diabetes mellitus, type II, was proper in order to (1) advise the Veteran to submit any additional information or evidence potentially corroborative of his claim that he set foot in Vietnam, and (2) obtain the Veteran's service personnel records, copies of the ship's logs for the USS Oriskany (CVA 34) for the period the NPRC certified that the Veteran served in Vietnam (from 9/10/1971 to 9/27/1971, and from 10/29/1971 to 11/21/1971), and documentation from the National Personnel Records Center (NPRC).  Because the Board's decision on the Veteran's claim is fully favorable, the Board need not determine whether the agency of original jurisdiction (AOJ) substantially complied with the July 2010 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Also in July 2010, the Board dismissed the issue of entitlement to a compensable evaluation prior to August 29, 2002, a 10 percent evaluation from August 29, 2002 to June 15, 2009, and a 20 percent evaluation thereafter, for degenerative disease of the thoracic spine (back disability).  Consequently, that issue is no longer before the Board.




FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO granted service connection for diabetes mellitus, type II.

2.  The RO proposed severance of service connection for diabetes mellitus, type II in January 2005 and the Veteran received written notice of the proposed severance by letter dated in January 2005.

3.  The RO, in April 2005, severed service connection for diabetes mellitus, type II, effective July 1, 2005, and the Veteran filed a timely appeal to that decision.

4.  The grant of service connection for diabetes mellitus, type II is not clearly and unmistakably erroneous.


CONCLUSION OF LAW

As the criteria for severance of service connection are not met, severance of service connection for diabetes mellitus, type II was not proper. 38 U.S.C.A. §§ 1110, 1131, 5107, 5109A, 5112(b)(6), (10) (West 2002); 38 C.F.R. §§ 3.105(d), 3.114(b), 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision that severance of service connection for diabetes mellitus, type II was not proper is completely favorable, no further action is required to comply with the VCAA and implementing regulations.



Service Connection and Severance

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304. See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including diabetes mellitus.)  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks restoration of service connection for diabetes mellitus, type II.  In a March 2002 rating decision, the RO granted service connection for diabetes mellitus, type II.  The RO proposed severance of service connection for diabetes mellitus, type II in January 2005 and the Veteran received written notice of the proposed severance by letter dated in January 2005.

VA must follow specific regulatory provisions governing severing service connection awards.  The provisions of 38 C.F.R. § 3.105 direct, in pertinent part, that service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  Id.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Id.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  Here, the record reflects that the Veteran received timely notice of the proposed reduction and notice of his due process rights in January 2005, of the final rating action in April 2005, and that severance was effective beginning on July 1, 2005.

In order to sever a grant of service connection, VA must demonstrate not only that VA has followed the applicable procedural safeguards, but that the grant of service connection was clearly and unmistakably erroneous.  

Once service connection has been granted, 38 C.F.R. § 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned").  There is a three (3)-part test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

It is also noted that the application of 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998).

In addition to the foregoing, where the reduction or discontinuance of an award is in order because of a change in law or VA issue, or because of a change in interpretation of a law or VA issue, the payee will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence.  If additional evidence is not received within that period, the award will be reduced or discontinued effective the last day of the month in which the 60-day period expired.   38 C.F.R. § 3.114(b).

Where a Veteran served between January 9, 1962, and May 7, 1975, in the Republic of Vietnam, and manifests certain diseases, including diabetes mellitus, type II to a degree of 10 percent or more at any time after service, such diseases shall be presumed to have been incurred or aggravated as a result of herbicide agent (Agent Orange) exposure in service, even though there is no evidence of such disease during the period of service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).
 
In Haas v. Peake, 525 F.3d 1168 (2008), the Federal Circuit held that VA's regulation defining "served in the Republic of Vietnam," under the Agent Orange Act, to mean "service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam," was reasonably interpreted by VA to require that a service-member had set foot within land borders of Vietnam in order to be entitled to statutory presumptions of both exposure and service connection for specified diseases under the Act.  Haas, 525 F.3d at 1187; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit also stated that a Veteran who had served on board a Navy ammunition supply ship operating in the Vietnamese coastal waters had not "served in the Republic of Vietnam" under the Agent Orange Act and regulations since he had never gone ashore from the ship and set foot within land borders of Republic of Vietnam.  Haas, 525 F.3d at 1193; 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. 
§ 3.307(a)(6)(iii).


As noted above, in April 2005, the RO severed service connection for diabetes mellitus, effective July 1, 2005.  It was reasoned that presumptive service connection for diabetes mellitus as related to herbicide exposure cannot be maintained as there is no evidence that the Veteran actually served in country in Vietnam.  As such, the uphold the severance of the grant of service connection, the record must show that the award of service connection for diabetes mellitus, type II is clearly and unmistakably erroneous.  

In this regard, the Board notes that the Veteran asserted in a January 2004 letter that he was in Da Nang very briefly, although he conceded that he had researched all of his papers and found no evidence documenting his presence there.  At his August 2007 hearing before the undersigned Veterans Law Judge, the Veteran testified that he went onshore in Vietnam-specifically, to Da Nang Air Base-three to four times to obtain high-priority parts necessary to fix aircraft while assigned to the USS Oriskany.  See Transcript, pp. 3-6.

Consequently, in response to the Veteran's contentions, VA has undertaken numerous efforts to obtain documentation in order to ascertain whether the Veteran went ashore in Vietnam.

In a November 2001 response letter, the NPRC found that the Veteran served in Vietnam from 9/10/1971 to 9/27/1971, and from 10/29/1971 to 11/21/1971.  However, in a June 2003 Administrative Review, the Director of the Compensation and Pension Service determined that the NPRC's determination "does not mean the veteran visited or performed duty in-country in Vietnam."  The Director requested that ship logs from the USS Oriskany, on which the Veteran served at that time, should be obtained in order to assist with the determination of whether the Veteran set foot in-country in Vietnam.  Additionally, the Board notes that the long periods of service in Vietnam noted by the NPRC conflict with the Veteran's own statement that his trips from his ship to Da Nang Air Base did not include overnight stays at the Air Base.  See Transcript, p. 4.

In July 2004, the US Armed Services Center for Research of Unit Records (USASCRUR) informed the RO that the 1971 history submitted by the USS Oriskany documents that the ship conducted special operations in the Gulf of Tonkin on Yankee Station during the Veteran's tour of duty.  However, the history did not state that the ship anchored in Vietnam.  The USASCRUR also noted that, according to the National Archives and Records Administration (NARA) and the Naval Historical Center command histories, deck logs and muster rolls/personnel diaries are the only administrative records produced by commissioned U.S. Navy ships during the Vietnam War that are permanently retained, and that these records do not normally annotate individuals arriving or going ashore on a routine basis.  The deck logs may indicate aircraft or boats arriving/departing but do not list passengers by name, unless the individual is a VIP or high ranking officer.  The deck logs do not normally list the destinations of these aircraft and vessels.

In March 2011, VA obtained the Deck Logs of the USS Oriskany (CVA-34) for September 9-27, 1971 and October 29 - November 21, 1971.  Consistent with the information provided by USASCRUR, those Deck Logs did not include any record of the Veteran travelling to or landing in Vietnam, and neither did they show that the USS Oriskany docked at a port in Vietnam.  Significantly, the Veteran testified that the USS Oriskany did not dock at the docks in Vietnam.  See Transcript, pp. 4-5.  In summary, the Deck Logs do not include any evidence for or against the Veteran's contention that he set foot in Vietnam.

In April 2011, VA obtained the Veteran's complete service personnel records.  These documents confirm that the Veteran served aboard the USS Oriskany, and that he was trained in the Naval Air Maintenance Training Group (NAMTRAGRU).  The records also confirm that the Veteran earned the Vietnam Service Medal.  It is noted that the Veteran's DD Form 214s, which references his active duty service from 1968 through 1979 show that his related civilian occupations were "stock clerk" and "electronics mechanic."  

A review of the evidence of record fails to show that the grant of service connection is clearly and unmistakably erroneous.  The records do not include specific documentation for or against the Veteran's contention that he set foot in Vietnam.  Additionally, of record in this case are the Veteran's lay testimony that he visited the Da Nang Air Base in Vietnam and his documented Naval Air Maintenance training.  The Veteran's testimony is uncontradicted by either the extensive service records described above or by the Veteran's own statements.  Additionally, the Veteran's DD Form 214s suggest that the Veteran worked with supply and aviation mechanics.  Based on the Veteran's occupational specialties, his consistent appellate assertions and testimony, and the absence of any evidence to the contrary, the grant of service connection for diabetes mellitus is not undebatably erroneous.  In essence, in March 2002, the RO found that the Veteran did set foot in Vietnam, in the absence of any affirmative evidence to the contrary; thus, the Veteran was entitled to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Thereafter, the RO found that the Veteran was entitled to service connection for diabetes mellitus, type II on a presumptive basis.  38 C.F.R. § 3.309(e).

In rendering the March 2002 rating decision, the correct facts, as they were known at the time, were before the adjudicator and the statutory or regulatory provisions extant were correctly applied.  No change in interpretation of a law or VA issue-to include the holding of the Federal Circuit in Haas-warrants severance of the March 2002 award of service connection for diabetes mellitus, type II.  38 C.F.R. § 3.114(b).  The Board reiterates that VA's burden in this case is onerous.  Clear and unmistakable error is "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Given the evidence of record, the Board finds that such error is not present.  

The Board is also cognizant of the holding in Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  In Stallworth the Court recognized that 38 C.F.R. § 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id.  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court reiterated that if the Court were to conclude that a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record.  Stallworth v. Nicholson, 20 Vet. App. at 488, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997).  The Court in Stallworth further emphasized that the severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence established that service connection is clearly erroneous.  Stallworth v. Nicholson, 20 Vet. App. at 488.  

In this regard, even when considering the aforementioned, the current evidence still does not establish that service connection is clearly erroneous; that it is undebatable.  In this regard, the Board points out that the Veteran is competent to observe that he set foot on the ground of Vietnam during his service while assigned to the USS Oriskany.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Additionally, the Board may make determinations as to the credibility of a reported in-service event when no evidence of the event is noted in the Veteran's service records.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Veteran's lay testimony that he set foot on Da Nang Air Base in Vietnam is credible on its face, consistent with his documented Naval Air Maintenance training, and uncontradicted.  The Board even notes that in correspondence received in January 2004, the Veteran again maintained that he visited Da Nang, but acknowledged he did not have objective confirmation.  The Veteran reiterated his assertions but then requested that his compensation benefits be discontinued so as to avoid the creation of an overpayment.  This lack of bias or monetary interest on the Veteran's part, while still maintaining that he visited Da Nang, lends credence to his assertions.  Therefore, when resolving doubt in the Veteran's favor, it is reasonable that the Veteran did set foot in Vietnam, in the absence of any affirmative evidence to the contrary.  As such, the Veteran is entitled to the presumption of exposure to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  

In sum, the Board finds that the award of service connection for diabetes mellitus, type II is not clearly and unmistakably erroneous.  38 C.F.R. § 3.105(d).  For these reasons, the Board finds that the severance of the award of service connection for diabetes mellitus, type II was improper, and the criteria to restore service connection for diabetes mellitus, type II have been met.


ORDER

As the severance of service connection for diabetes mellitus, type II was improper, the appeal for restoration of service connection for diabetes mellitus, type II is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


